Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 18-37 have been examined.
Response to Amendment
The amendment filed on 1/7/2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-22, 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (20010054003) in view of Haynes et al. (9,459,766) further in view of Weber (20040061720). 
As per claims 18, 34,
Chien discloses:
a computer-implemented method for performing a dynamic checkout process at a merchant’s website, comprising:
determining, by the toolbar, a total purchase price in currency due at the merchant’s checkout process (par 66);
displaying, by the toolbar in its frame, a proposed point redemption for the user’s acceptance to complete the checkout process, wherein the proposed point redemption indicates a number of loyalty points convertible to a currency value in exchange for at least a partial payment of the total purchase price, the user’s loyalty points unbeknown to the merchant, where the merchant is not a participant in a loyalty program associated with the user’s loyalty points (par 4, 5, 10, 12, 67); and
completing the checkout process using the proposed point redemption when the user accepts the proposed point redemption (par 9, 10). 
Chien does not explicitly disclose:
receiving an instruction to initiate the checkout process by the toolbar when the merchant’s website supports the dynamic checkout process including:
detecting, by the toolbar, the checkout process, based on identification information of the merchant’s checkout process.
However, Haynes discloses:
receiving an instruction to initiate the checkout process by the toolbar when the merchant’s website supports the dynamic checkout process including: detecting, by the toolbar, the checkout process, based on identification information of the merchant’s checkout process (cl. 7, ll. 29-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ receiving an instruction to initiate the checkout process by the toolbar when the merchant’s website supports the dynamic checkout process including: detecting, by the toolbar, the checkout process, based on identification information of the merchant’s checkout process to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to provide sellers with the ability to measure a consumer’s behavior at the seller’s website.
Chien does not explicitly disclose:
determining, by a toolbar of a computing device of a user, whether the merchant’s website supports the dynamic checkout process, when the user browses the merchant’s website, wherein the dynamic checkout process includes completing a checkout process through the toolbar.
However, Weber discloses:
determining, by a toolbar of a computing device of a user, whether the merchant’s website supports the dynamic checkout process, when the user browses the merchant’s website, wherein the dynamic checkout process includes completing a checkout process through the toolbar (par 6, 8, claim 1). Weber discloses a method in which a user while shopping may check out using a toolbar plug-in.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ determining, by a toolbar of a computing device of a user, whether the merchant’s website supports the dynamic checkout process, when the user browses the merchant’s website, wherein the dynamic checkout process includes completing a checkout process through the toolbar to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to improve individual online usage through a multi-function Internet toolbar (Weber abstract).
As per claim 19,
Haynes discloses detecting, by the toolbar, point-generating activities performed by the user as the user browses web pages transmitted via the Internet  (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ detecting, by the toolbar, point-generating activities performed by the user as the user browses web pages transmitted via the Internet to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to provide sellers with the ability to measure a consumer’s behavior at the seller’s website.
As per claim 20,
Chien discloses rewarding, by the toolbar, loyalty points to the user based on the user’s point generating activities (par 3, 5).
As per claim 21,
Chien discloses the toolbar is associated with a clickable icon displayed adjacent to an address bar of a browser of the user, wherein the toolbar is displayed immediately below the clickable icon (claim 36).
As per claim 22,
Haynes discloses the toolbar is displayed above the merchant’s website (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ the toolbar is displayed above the merchant’s 
website to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to provide sellers with the ability to measure a consumer’s behavior at the seller’s website.
As per claim 25,
Chien discloses maintaining, by a memory on a loyalty clearinghouse server, a loyalty points account for the user to track loyalty points rewarded to the user, each loyalty point being associated with a loyalty program, the loyalty clearinghouse server in communication with the user’s computing device via a distributed network, wherein the toolbar assists in utilizing, via the loyalty clearinghouse server, loyalty points from one or more loyalty programs with the merchant’s website unbeknown to the merchant (par 5, 66).
As per claim 26,
Chien discloses updating, by a processor of the loyalty clearinghouse server, the loyalty points in the user’s loyalty points account based on the user’s point-generating activities as detected by the user’s computing device (par 5, 13, 41).
As per claim 27,
Haynes discloses determining, by the toolbar, whether a first merchant’s website supports the dynamic checkout process, when the user browses the first merchant’s website (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17);
detecting, by the toolbar, that the user is currently visiting a checkout page on the first merchant’s website (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17);
detecting, by the toolbar, a checkout process when the user is currently visiting the checkout page on the first merchant’s website, based on identification information of the first merchant’s checkout process, after determining that the first merchant’s website supports the dynamic checkout process (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17);
determining, by the toolbar, whether a second merchant’s website supports the dynamic checkout process, when the user browses the second merchant’s website (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17); 
detecting, by the toolbar, a checkout process when the user visits the second merchant’s website, based on identification information of the second merchant’s checkout process, after determining that the second merchant’s website supports the dynamic checkout process (cl. 4, ll. 38-60); and

initiating a checkout sequence by the toolbar for each merchant’s website. (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ determining, by the toolbar, whether a first merchant’s website supports the dynamic checkout process, when the user browses the first merchant’s website; detecting, by the toolbar, that the user is currently visiting a checkout page on the first merchant’s website; detecting, by the toolbar, a checkout process when the user is currently visiting the checkout page on the first merchant’s website, based on identification information of the first merchant’s checkout process, after determining that the first merchant’s website supports the dynamic checkout process; determining, by the toolbar, whether a second merchant’s website supports the dynamic checkout process, when the user browses the second merchant’s website; detecting, by the toolbar, a checkout process when the user visits the second merchant’s website, based on identification information of the second merchant’s checkout process, after determining that the second merchant’s website supports the dynamic checkout process; and initiating a checkout sequence by the toolbar for each merchant’s website to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to provide sellers with the ability to measure a consumer’s behavior at the seller’s website.
As per claim 28,
Chien discloses determining, by the toolbar, a total purchase price in currency due at each merchant’s checkout process (par 66); and
displaying, by the toolbar in its frame, a proposed point redemption for the user’s acceptance to complete the checkout process, wherein the proposed point redemption indicates a number of loyalty points convertible to a currency value in exchange for at least a partial payment of the total purchase price (par 4, 5, 10, 12, 67).
As per claim 29,
Chien discloses displaying, by the toolbar in its frame, below the proposed point redemption, a clickable button to checkout with the proposed point redemption, and a clickable link to checkout without the proposed point redemption (claim 36).
As per claim 30,
Chien discloses completing the checkout process without the proposed point redemption when the user clicks the clickable link (par 5, 13, 41).
As per claim 31,
Chien discloses completing the checkout process using the proposed point redemption when the user clicks the clickable button (par 5, 13, 41).
As per claim 32,
Chien discloses sending, to a server of a credit card company, data representing the currency value resulted from the conversion (Abstract, par 9);
sending, to the server of the credit card company, a request to issue a one-time credit card number with a balance of the currency value resulted from the conversion (par 12, 67);

receiving, from the server of the credit card company, the one-time credit card number (par 12, 67);
sending the one-time credit card number to the user’s computing device to complete the checkout process (par 10, 66).
As per claim 35,
Chien discloses initiate a checkout sequence for each merchant’s website (par 9, 10).
Haynes further discloses determine whether a first merchant’s website supports the dynamic checkout process, when the user browses the first merchant’s website (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17);
detect that the user is currently visiting a checkout page on the first merchant’s website (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17);
detect a checkout process when the user is currently visiting the checkout page on the first merchant’s website, based on identification information of the first merchant’s checkout process, after determining that the first merchant’s website supports the dynamic checkout process (cl. 7, ll. 29-44);
determine whether a second merchant’s website supports the dynamic checkout process, when the user browses the second merchant’s website (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17);
detect a checkout process when the user visits the second merchant’s website, based on identification information of the second merchant’s checkout process, after determining that the second merchant’s website supports the dynamic checkout process (cl. 4, ll. 38-60; cl. 7, ll. 60 – cl. 8, 11. 17). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ determine whether a first merchant’s website supports the dynamic checkout process, when the user browses the first merchant’s website; detect that the user is currently visiting a checkout page on the first merchant’s website; detect a checkout process when the user is currently visiting the checkout page on the first merchant’s website, based on identification information of the first merchant’s checkout process, after determining that the first merchant’s website supports the dynamic checkout process; determine whether a second merchant’s website supports the dynamic checkout process, when the user browses the second merchant’s website; detect a checkout process when the user visits the second merchant’s website, based on identification information of the second merchant’s checkout process, after determining that the second merchant’s website supports the dynamic checkout process to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to provide sellers with the ability to measure a consumer’s behavior at the seller’s website.
As per claim 36,
Chien discloses determining, by the toolbar, a total purchase price in currency due at each merchant’s checkout process (par 66); and
displaying, by the toolbar in its frame, a proposed point redemption for the user’s acceptance to complete the checkout process, wherein the proposed point redemption indicates a number of loyalty points convertible to a currency value in exchange for at least a partial payment of the total purchase price. (Abstract, par 9).
As per claim 37,
Haynes further discloses the toolbar is configured to display in its frame, below the proposed point redemption, a clickable button to checkout with the proposed point redemption, and a clickable link to checkout without the proposed point redemption, wherein the toolbar is configured to complete the checkout process using the proposed point redemption when the user clicks the clickable button (cl. 4, ll. 38-60). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ the toolbar is configured to display in its frame, below the proposed point redemption, a clickable button to checkout with the proposed point redemption, and a clickable link to checkout without the proposed point redemption, wherein the toolbar is configured to complete the checkout process using the proposed point redemption when the user clicks the clickable button to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to provide sellers with the ability to measure a consumer’s behavior at the seller’s website.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (20010054003) in view of Haynes et al. (9,459,766) further in view of Weber (20040061720) further in view of Chen et al. (20100036703).
As per claim 23,
The Chien, Haynes and Weber combination discloses the claimed invention as in claim 18. The combination does not explicitly disclose:
the toolbar has a frame overlaying at least a part of the merchant’s website.
However, Chen discloses:
the toolbar has a frame overlaying at least a part of the merchant’s website (par 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ the toolbar has a frame overlaying at least a part of the merchant’s website to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to add a toolbar as an overlay on a website.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (20010054003) in view of Haynes et al. (9,459,766) further in view of Weber (20040061720) further in view of Yablonka et al. (20150058141).
As per claim 24,
The Chien, Haynes and Weber combination discloses the claimed invention as in claim 18. The combination does not explicitly disclose:
the toolbar is downloaded from a participating website, wherein the toolbar displays advertisements as the user browses the Internet.
However, Yablonka discloses:
the toolbar is downloaded from a participating website, wherein the toolbar displays advertisements as the user browses the Internet (par 140).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Haynes’ the toolbar is downloaded from a participating 
website, wherein the toolbar displays advertisements as the user browses the Interne to Chien’s computer-implemented method for performing a dynamic checkout process at a merchant’s website. One would be motivated to do this in order to provide advertisements to potential customers.
Response to Arguments
Applicant Remarks filed on 1/7/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Weber (20040061720) to the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nichols 20170228713 discloses a personal computer are implemented as POS system in which a user may use a toolbar to perform check out functions. See par 60 and 62.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621